Case 1:19-mj-00027-CSM Document 1-4 Filed 01/31/19 Page 1of 3

ATTACHMENT C

  
          

oe Timeline About — Friends Photos More +

 

DO YOU KNOW SHERYL?

To see what she shares with friends, send her a friend request.

 

 

© intro Sheryl Chasealone updated her cover photo. ave
ue duly 16,2048 - &

   
 

Shery! Kdder N adges Eagle

        
  
   

 

i {4 Housekeeping Cleaner at Prairie Knights
Casino and Resort

: GJ Room Attendant at Prairie Knights Casino and
: Resort

| ©) Joined May 2018

 
Case 1:19-mj-00027-CSM Document 1-4 Filed 01/31/19 Page 2 of 3

& Add Friend [J @ Message | +

Timeline About Friends Photos More +

 

      

DO YOU KNOW SHERYL?

To see what she shares with friends, send her a friend request.

 

 

© Intro : A, Sheryl Chasealone updated her cover photo. ooo
() December 10, 2018 - @
fo} Lives in Fort Yates, North Dakota

©) Joined March 2018

 

 

 

xtljourlxsbKyTgVspk33LwBhbHOKxpEZPPirele...

100024772478476
Case 1:19-mj-00027-CSM Document 1-4 Filed 01/31/19 Page 3 of 3

ed
ans

Sheryl ER e

         

nn Timeline About Friends Photos More +

DO YOU KNOW SHERYL?

To see what she shares with friends, send her a friend request.

 

Sheryl Chasealone updated her profile picture. vee
October 16, 2018-@

© intro
G} Works at Standing Rock Sioux Tribe
fal Lives in Fort Yates, North Dakota

© From Fort Yates, North Dakota

 

   
 
   

Rep a bioery
feeeA tate

Lipa
ey

rm

 
   

; Fs > Share
Ree asa : . a Oe ee .
C7 b>
cialiaahe ©) MHD sharvi Chaseatone undated her caver nhota aan

   

100029424605288
